Citation Nr: 0706908	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a 
lumbar puncture with nerve root damage at L5 and S1.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1995 rating decision by the RO in San Diego, 
California, which continued a 10 percent disability rating 
for residuals of a lumbar puncture with nerve root damage 
(compensated under 38 U.S.C. § 1151).  The veteran filed a 
notice of disagreement (NOD) in May 1996.  The RO issued a 
statement of the case (SOC) in July 1996, and the veteran 
filed a substantive appeal in September 1996 (within the 
extended time period granted by the RO).

In late 1997, the veteran moved; jurisdiction of the claims 
file was later transferred to the RO in Los Angeles, 
California.  In September 1998, the veteran testified during 
a hearing before RO personnel; a transcript of that hearing 
is of record.

In November 1999, the Board remanded to the RO the matter of 
higher rating for further action.  After accomplishing some 
action, the RO continued the denial of the claim (as 
reflected in a February 2001 SSOC).

The appeal also arises from a July 2001 rating decision in 
which the RO declined to reopen claims for service connection 
for a right knee disorder and for a low back disorder, as 
well as denied service connection for a left knee disorder, 
each claimed as secondary to the veteran's lumbar puncture 
with nerve root damage at L5 and S1.  The veteran filed a NOD 
in June 2002, the RO issued a SOC in December 2002, and the 
veteran filed a substantive appeal in January 2003.

In April 2003, the Board reopened the claims for service 
connection for low back and right knee disorders,  and 
remanded to the RO the merits claims, along with the other 
claims on appeal, for further action.  After accomplishing 
the requested action, the RO denied the reopened claims, 
along with the other claims on appeal (as reflected in the 
March 2004 and March 2005 SSOCs) and returned these matters 
to the Board for further appellate consideration.

In August 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In December 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC)  
for further action, to include additional development of the 
evidence.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a September 2006 SSOC and returned these matters 
to the Board for further appellate consideration.

The Board's decision on the claims for service connection for 
right and left knee disorders, to include as secondary to the 
veteran's lumbar puncture with nerve root damage at L5 and 
S1, is set forth below.  The claims for a  rating greater 
than 10 percent for a lumbar puncture with nerve root damage 
at L5 and S1 and for service connection for a low back 
disorder, to include as secondary to the lumbar puncture with 
nerve root damage at L5 and S1, are, again, being remanded to 
the RO via the AMC.  VA will notify the veteran if further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in April 
2006, the veteran submitted a statement in which he raised 
the issue of entitlement to service connection for a cervical 
spine disorder.  As that issue has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims herein decided has been 
accomplished.

2.  There is no competent evidence or opinion that relates 
the veteran's current degenerative joint disease and 
arthritis of the right and left knees to his military service 
(to include medical evidence of any arthritis within one year 
of separation from service).  

3.  The most persuasive medical opinion on the question of 
whether there is medical nexus between the current right 
and/or left knee disability and the veteran's lumbar puncture 
with nerve root damage at L5 and S1 weighs against the 
claims. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.310(a) (2006).

2.  The criteria for service connection for a left knee 
disorder, to include as secondary to the veteran's lumbar 
puncture with nerve root damage at L5 and S1, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.310(a) (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims of service connection for right and 
left knee disorders, to include as secondary to the veteran's 
lumbar puncture with nerve root damage at L5 and S1, in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims for 
service connection for right and left knee disorders, to 
include as secondary to the veteran's lumbar puncture with 
nerve root damage at L5 and S1, has been accomplished.

In March 2001 and October 2002, the RO sent the appellant and 
his representative pre-rating and post-rating notice letters 
informing him that to support a claim for service-connected 
compensation benefits, the evidence must show three things: 
an injury in military service or a disease that began in or 
was made worse during military service, or an event during 
military service that caused an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  In January 2006, the RO/AMC sent the veteran a 
letter informing him of the evidence need to support a claim 
for service connection as secondary to a service-connected 
disability.  In each letter, the appellant was advised as to 
what medical evidence he could submit in support of his 
claims.  After each letter, the appellant and his 
representative were afforded full opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence. 

In the aforementioned letters, the RO also listed the 
evidence received, discussed VA's responsibility to obtain 
evidence or assist in obtaining evidence, and provided 
contact information in case of questions.  The letters 
provided notice that VA would make reasonable efforts to help 
the appellant get evidence necessary to support his claims, 
such as medical records (including private medical records), 
if he gave it enough information, and, if needed, 
authorization, to obtain them.  The January 2006 letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claims.  In 
October 2002, October 2004 and January 2006 letters, the RO 
advised the veteran to submit any evidence he had in his 
possession pertaining to his claim.  The Board thus finds 
that collectively, these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
documents substantially meeting the VCAA's notice 
requirements (discussed above) were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the RO gave the appellant notice 
of what was required to substantiate his secondary service 
connection claims, and the appellant was afforded an 
opportunity to submit information and/or evidence pertinent 
his claims.  In April 2006, he submitted a VCAA Notice 
Response form on which he indicated that he had further 
evidence to submit.  He has not, however, furnished any 
additional evidence in support of the claims.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this appeal, the veteran's 
status is not at issue, and the RO/AMC provided notice as to 
the current disability and nexus requirements in the letters 
previously addressed.  In the September 2006 SSOC, the RO/AMC 
notified the appellant of how the VA determines the 
disability rating and the effective date of rating.  The 
Board notes that any error in the timing or form of this 
notice is harmless.  Id.  Because the Board's decision herein 
denies service connection for the claimed right and left knee 
disorders, no disability rating or effective date is being, 
or is to be, assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records, VA treatment records dated from July 
1980 to January 2004, and private treatment records dated 
from March 2004 to January 2005, identified by the veteran.  
The records concerning the award of disability benefits from 
the Social Security Administration (SSA) have also been 
obtained.  The veteran has indicated that he injured his 
right knee following back surgery in 1983 and underwent right 
knee surgery in 1984 at the Wadsworth VA Medical Center 
(VAMC) in West Los Angeles.  The RO has made two requests for 
treatment records from the Wadsworth VAMC; however, that 
facility responded in November 1997 and in June 2000 that no 
medical records pertaining to the veteran were found.  In 
connection with these claim, the veteran was afforded VA 
examinations in January 2004, the reports of which are 
associated with the claims file.  The veteran testified 
during a hearing before the undersigned in August 2003; the 
transcript of that hearing is of record.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for right and left knee disorders, to include as 
secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The service medical records are negative for complaints, 
findings or diagnoses of any right or left knee disorder 
during service.  

On VA examination in May 1987, the examiner noted that the 
veteran had a history of a continuing back problem secondary 
to a spinal lumbar puncture in 1980 and that he had back 
surgery in 1983.  It was also indicated that the back surgery 
did not help his knee which was bothering him at the time and 
which was felt to be having problems because of the back or 
nerve problem.  It was noted that he had surgery on the right 
knee in 1983.  He complained that the right knee locked and 
jammed.  He also reported pain an swelling.  Examination 
revealed two well-healed scars on the right knee.  X-rays of 
both knees showed mild degenerative changes of the knees.  
The impression included status post surgery right knee.

VA outpatient treatment records dated from May 1988 to 
January 2004 include diagnoses of bilateral knee degenerative 
joint disease.  

On VA examination in October 1993, the veteran reported that 
he had surgery on the right knee in 1984, for a knee problem 
that was caused by weight bearing and because he got up too 
fast after spine surgery.  X-rays of both knees showed mild 
degenerative joint disease with slight reactive change at the 
medial tibial plateaus bilaterally.  The diagnoses included 
mild internal derangement of the right knee, consistent with 
synovitis.  

On VA examination in November 1996, the veteran reported 
intermittent right knee pain with cold.  He also reported 
instability and occasional aching.  The veteran denied left 
knee pain.  The diagnoses included mild, post-traumatic 
arthritis of the right knee, status post medial meniscectomy.  
The examiner indicated the problems with the right knee, from 
the veteran's historical account, appeared to be secondary to 
a fall he sustained in the hospital.  It was indicated that 
mild post-traumatic degenerative arthritis of the right knee 
did not appear to be directly related to the service-
connected lumbar puncture injury.  

An August 2003 VA  x-ray report of the left knee includes an 
impression of no significant abnormality of the left knee.

In a January 2004 VA neurological examination report, the 
examiner noted that a prior VA examination was performed in 
May 2003 and that the veteran was referred back to answer 
further questions.  It was indicated that the veteran was 
interviewed to ascertain certain facts regarding his problem.  
It is noted that the veteran's bilateral knee conditions were 
not addressed in the May 2003 VA examination report.  The 
examiner indicated that the veteran reported that in 1983 he 
injured his right knee after a fall following surgical 
laminectomy done at VA.  It was indicated that a cartilage 
repair to the right knee was performed in 1984.  It was also 
reported that he reinjured his right knee in October 2003 at 
work, when he twisted his leg and fell backwards.  It was 
also noted that left knee pain had been related to excess 
weight bearing on his left leg and knee since he could not 
bear weight on his right side.  The examiner stated that the 
right and left knee pain is related to injury to the right 
knee and then secondary left knee pain for excess weight 
bearing on the left knee and leg.

On VA orthopedic examination in January 2004, the examiner 
indicated that the veteran was returning to address the fact 
of whether the disability of the right and left knees are 
attributable to the residual lumbar puncture.  It was 
indicated that during the postoperative recovery period from 
lumbar laminectomy, the veteran reported that he fell while 
ambulating and sustained an injury to the right knee.  He 
indicated that he underwent surgery for medial meniscal tear.  
He reported that the pain improved significantly after the 
surgery on the right knee but slowly returned over the 
following years.  It indicated that since that time he had to 
put more weight on his left leg and subsequently had been 
developing increasing left knee pain as well.  It was 
indicated that x-rays of both knees show minimal joint line 
narrowing of both knees consistent with early degenerative 
arthritis.  The assessment included bilateral knee pain.  The 
examiner concluded that, after review of the claims file, 
together with the subjective and objective data obtained from 
the examination, it is likely that his bilateral knee pain is 
related to early degenerative arthritis and that it is not 
related to his lumbar puncture nor is it a residual of the 
lumbar puncture.   

A December 2004 private orthopedic evaluation report shows 
that the veteran reported constant right knee pain.  The 
diagnoses included right knee internal derangement and 
osteoarthritis.  The examiner indicated that as a result of a 
work injury in October 2003, the veteran had permanent 
residuals in his knee as described.  It was noted that the 
veteran had a prior right knee injury which required surgery.  
It was indicated that he had experienced improvement of 
symptoms and indicated that he was not having pain or 
limitation prior to his work injury.  

A January 2005 private psychiatric examination report notes 
that the veteran reported that in October 2003, he was 
loading empty 55 gallon drums onto a truck and fell, injuring 
his right knee, low back and left ankle.  It was indicated 
that he February 2004, he was seen by an orthopedic surgeon 
and a total right knee replacement was advised.  It was 
indicated that in August 2004, he underwent total right knee 
replacement.  

During the August 2005 Board hearing, the veteran testified 
that he fell in 1983 following back surgery.  He testified 
that due to being unable move the right knee, he shifted his 
weigh to the left leg, leading to the left knee problems.  He 
also testified that he reinjured his back and right leg in 
October 2003.  

SSA records received in January 2006 include the December 
2004 Disability Determination and Transmittal which indicates 
that the veteran was awarded SSA disability on the basis of 
the primary diagnosis of disorders of the back (Discogenic 
and Degenerative) with a secondary diagnosis of 
osteoarthritis and allied disorders.  A January 2004 
orthopedic consultation report shows that the veteran 
reported the October 2003 on-the-job injury and denied any 
previous injuries or treatment to his right knee.  He did 
report a nonindustrial back injury in 1983.  The diagnosis 
was degenerative arthritis of the right knee, made 
symptomatic by the on-the-job injury.  The examiner concluded 
that in the absence of evidence to the contrary, the current 
right knee condition was a result of the October 2003 
industrial injury.  

After a full review of the record, to include the medical 
evidence and statements and testimony of the veteran, in 
light of the above-noted legal authority, the Board finds 
that service connection for right and left knee disorders, to 
include as secondary to the veteran's lumbar puncture with 
nerve root damage at L5 and S1, must be denied.  
The medical evidence establishes that the veteran suffers 
from degenerative arthritis and other problems associated 
with the knees (to include internal derangement); hence, 
current disability is medically shown.  The question, 
however, is whether there exists a relationship between any 
right and/or left knee disability(ies) and either service or 
the lumbar puncture (for which compensation benefits, 
pursuant to 38 U.S.C.A. § 1151 have been granted) "as if 
service connected".

Initially, the Board notes that there is no competent 
evidence that any right and/or left knee disability was 
present in service or that arthritis of either knee was 
manifested to a compensable degree within one year following 
discharge from active service in July 1971.  While the 
veteran has not explicitly asserted that either the right or 
left knee disability had its onset during active service is 
in any way related to any incident or injury in service, to 
give him every consideration, the Board has (as the RO has 
done) considered all bases of entitlement for the benefits 
sought.  The post-service treatment records show that the 
first diagnoses of degenerative joint disease of both knees 
was noted on x-ray in May 1987, done in conjunction with the 
May 1987 VA examination, many years after service discharge.  
Further, there is no medical opinion that relates any current  
knee disability to service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such opinion.  As such, there is no 
basis for granting service connection for either right or 
left knee disability on a direct or presumptive basis.  

The Board also finds that there is no competent and 
persuasive evidence of a nexus between current right and/or  
left knee condition(s) and the service-connected lumbar 
puncture.  In fact, the most persuasive medical opinion on 
the question of whether there exists such a medical 
relationship weighs against the claims.

The only medical evidence that tends to support the claims is 
a January 2004 VA neurological examination report in which 
the examiner stated that the right and left knee pain is 
related to injury to the right knee and that secondary left 
knee pain was due to excess weight bearing.  However, the 
examiner commented only upon pain, and not a specific 
disability.  To the extent that the examiner was referring to 
right ad left knee disability, the examiner did not indicate 
that any medical evidence, to include the post-service 
treatment records, were reviewed or relied on to reach that 
conclusion.  Rather, it is indicated that the history was 
provided by the veteran, who reported two injuries to the 
right knee, the first in 1983 following back surgery and the 
second in October 2003 at work.  As indicated above, the RO 
has made several attempts to obtain records related to the 
alleged 1983 knee injury and no records have been found.  As 
such, the Board finds that such an opinion is not persuasive, 
as it appears to have been based solely on the appellant's 
own reported history, and not based on review and 
consideration of the actual, contemporaneous medical evidence 
which does not document a right knee injury prior to the 
October 2003 work related injury.  The Board points out that, 
as a medical opinion can be no better than the facts alleged 
by the appellant, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

By contrast, the Board finds probative the January 2004 VA 
orthopedic examination report which includes an etiology 
opinion.  The examiner indicated that the claims file was 
reviewed and included in the report a summary of both the 
service and post service medical evidence.  The examiner 
indicated that the appellant was interviewed and his medical 
history and complaints were noted.  It was indicated the 
claims file was reviewed and that, together with the findings 
on examination, it is likely that the bilateral knee pain, 
manifested by early degenerative arthritis, is not related to 
the service-connected lumbar puncture or is a residual of the 
lumbar puncture.  The Board finds the July 2006 VA opinion 
persuasive on the question of medical relationship between 
the current right and left knee conditions and the service-
connected lumbar puncture, inasmuch as the opinion clearly 
was based upon both examination of the appellant and 
consideration of his documented medical history and 
assertions, and because the rationale underlying the opinion 
is reasonable and consistent with the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board has also carefully reviewed the other medical 
evidence of record and findings there is no other competent 
evidence attributing the right and/or left knee condition(s) 
to the veteran's lumbar puncture.  A December 2004 private 
orthopedic evaluation report includes the examiner's note 
that veteran had a work injury in October 2003 which resulted 
in permanent residuals diagnosed as internal derangement and 
osteoarthritis.  It was noted that he had a prior knee injury 
which required surgery.  That examiner did not in any way 
attribute the current knee disabilities to the service-
connected lumbar puncture.  Similarly, the SSA records 
include a January 2004 orthopedic examination report which 
concluded that the current right knee condition was the 
result of the October 2003 industrial injury.  There is no 
other medical evidence addressing the relationship between 
either knee disability and the lumbar puncture.  

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of either 
claim on a direct, presumptive, or secondary basis.  As 
indicated above, each claim turns on  medical matters; 
however, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant 
and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.  
Similarly, the fact that the veteran's own reported history 
of a knee problems following the lumbar puncture may appear 
in his medical records, does not, without more, constitute a 
competent medical opinion to support the claim.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (a transcription of a lay 
history is not transformed into competent evidence merely 
because the transcriber happens to be a medical 
professional).

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against each  claim for service connection 
right and left knee disorders, to include as secondary to the 
veteran's lumbar puncture with nerve root damage at L5 and 
S1, that doctrine is not for application..  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a right knee disorder, to include as 
secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1, is denied.

Service connection for a left knee disorder, to include as 
secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1, is denied.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim for service connection for entitlement to 
service connection for a low back disorder, to include as 
secondary to the veteran's lumbar puncture with nerve root 
damage at L5 and S1, as well as the claim for a rating 
greater than 10 percent for a lumbar puncture with nerve root 
damage at L5 and S1 is warranted, even though such action 
will, regrettably, further delay an appellate decision on 
these matters.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran has contended that he has a low back disorder 
which may have been caused by his lumbar puncture with nerve 
root damage.  More recently, in May 2005 and April 2006 
statements, he has asserted that the claimed low back 
disorder was caused by activities while in service in 
Vietnam, including digging dirt to fill sand bags, jumping 
into bunkers and moving from various hiding places under 
small arms fire.  

As indicated, the veteran is in receipt of compensation 
benefits, pursuant to 38 38 U.S.C.A. § 1151, for residuals of 
lumbar puncture with nerve root damage at L5 and S1, rated as 
10 percent disabling under Diagnostic Codes 8599-8623 (which 
is indicative of a non-listed condition evaluated as neuritis 
of the anterior tibial nerve (deep peroneal)).  See 38 C.F.R. 
§§ 4.20, 4.27 (2006).  Disabilities for which compensation 
benefits under section 1151 is granted are On VA examination 
in December 2000, the examiner noted that it was more likely 
than no that some or all of the veteran's back pain is due to 
intervertebral disc syndrome (IDS) or degenerative disc 
disease at L5-S1.  In April 2003, the Board remanded the case 
for additional development, including affording the veteran a 
VA examination for purpose of obtaining a medical opinion 
addressing the question of whether there is an etiological 
relationship between the service-connected lumbar puncture 
and a low back disorder encompassing degenerative disc 
disease.

On VA examination in May 2003, the examiner indicated that 
lumbar and right leg pain were as likely as not associated 
with the lumbar puncture and a measure of his pain may also 
be related to degenerative disc disease (DDD) of the 
lumbosacral spine.  It was indicated that it was hard to 
entirely distinguish as to whether the lumbar pain is related 
to the lumbar puncture or the DDD since both processes may 
cause chronic lumbar syndrome.  In a July 2003 addendum to 
the May 2003 VA examination report, the examiner concluded 
that the lumbar puncture did not cause DDD.  The examiner did 
not indicate whether or not DDD is caused by the lumbar 
puncture.  

On VA neurological examination in January 2004, the examiner 
noted that the veteran had chronic lumbar pain and associated 
right radicular No. 5 nerve root pain.  It was also indicated 
that lumbar pain from DDD of the lumbar spine, which is 
usually related to wear and tear on the lumbar spine from 
aging and activities of living, began in the mid-1990s and 
persisted since that time.  The examiner did not express an 
opinion as to whether or not the lumbar spine DDD was caused 
or is aggravated by the lumbar puncture and residuals 
thereof, or whether the symptoms associated with the lumbar 
puncture with nerve root damage, can be distinguished from 
symptoms associated with DDD of the lumbar spine.    

As the aforementioned makes clear and as required by Stegall, 
the current record does not include sufficient medical 
information to resolve the questions remaining regarding both 
the etiology of lumbar spine DDD and the current severity of 
the residuals of the lumbar puncture.  See 38 U.S.C.A. 
§ 5103A.  Accordingly, RO should arrange for the veteran to 
undergo VA neurological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination, without good cause, may result in a denial of 
the claim for service connection (as the evaluation of the 
claim will be based on the current record), and shall result 
in a denial of claim for increase.  See 38 C.F.R. § 3.655(a), 
(b) (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant does not report for the scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from 
Loma Linda VA Medical Center (VAMC) dated up to January 2004.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the since January 
2004, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to either or 
both claims remaining on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) -specifically as regards 
disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal..

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Loma 
Linda VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's low back  from January 2004 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman ( cited to above), as 
regards disability ratings and effective 
dates, as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should arrange for the 
veteran to undergo VA neurological 
examination by a physician, at an 
appropriate VA medical facility.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that (1) the veteran has a 
current low back disability, separate and 
distinct from the  lumbar puncture with 
nerve root damage at L5-and S1, that is 
medically related to the veteran's active 
military service; or (2) that the 
veteran's lumbar puncture with nerve root 
damage at L5-and S1 has caused or 
aggravated current degenerative disc 
disease of the lumbar spine.  

If the degenerative disc disease is not 
found to be etiologically related to the 
lumbar puncture disorder, it is essential 
that the examiner distinguish, to the 
extent possible, the symptoms due to the 
degenerative disc disease from those due 
to the lumbar puncture disorder.  If it 
is not medically possible to do so, the 
examiner should clearly so state.  The 
examiner should indicate whether the 
lumbar puncture with nerve root damage at 
L5 nd S1 results in moderate or severe 
incomplete paralysis of the anterior 
tibial nerve or complete paralysis of the 
anterior tibial nerve manifested by lost 
dorsal flexion of the foot.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a low back 
disorder, to include as secondary to the 
lumbar puncture with nerve root damage, 
as well as the claim for a rating greater 
than 10 percent for lumbar puncture with 
nerve root damage.  If the veteran fails, 
without good cause, to report to the VA 
examination, in adjudicating the claim 
for increase, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


